Case 1:19-cV-00226-PKC Document 46 Filed 04/15/19 Page 1 of 1

GORDONLAW LLP

Michae| R. Gordon
mgordon@gordon|aw!|p.com

Apl~il 15, 2019

VIA ECF

Hon. P. Kevin Castel

United States District Judge

Um'ted States District Court
Southern District of NeW York

500 Pearl Street

NeW York, New York 10007

Re: Steven Friea'man v. Collette Chestnut, et al.,
S.D.N.Y. Civ. No. 19-226

Dea.r Judge Castel:
We are the attorneys for P]aintiff, Steven Friedman in the referenced matter

Following discussions With Defendant Colette Chestnut’s counsei, We have agreed to Voluntarily
dismiss the claims against her Without prejudice pursuant to Fed. R. Civ. P 41 (a).

 

Enci -
cc: Counsel Of record (by ECF, W/encl)

GORDUNLAW LLP 51 Bedford Road, Suite 10, |<atoreab, N‘r' 10536 D 914.232.9500
www.gordon|awi|p.com 209 Park Avenue, Suite 1700, New York, NY 19166 M 914.671.6873
F 914.99;.6634

 

